Citation Nr: 0902340	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-00 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to service connection for benign prostatic 
hypertrophy, claimed as due to exposure to herbicides.  

3.  Entitlement to service connection for hypertension, 
claimed as secondary to a service connected skin condition 
and as due to exposure to herbicides.  

4.  Entitlement to an initial disability evaluation greater 
than 10 percent for bilateral tinnitus.

5.  Entitlement to an initial disability evaluation higher 
than 20 percent for low back strain prior to July 13, 2006, 
and a 40 percent evaluation thereafter.  

6.  Entitlement to an initial disability evaluation greater 
than 10 percent for a skin disorder prior to January 13, 
2004, and a 30 percent evaluation thereafter. 


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active service from December 1958 to December 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and September 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines.  

The claim for entitlement to service connection for an eye 
condition is REMANDED to RO via the Appeals Management Center 
(AMC) for further development and consideration.


FINDINGS OF FACT

1.  The veteran's benign prostatic hypertrophy was not caused 
by his period of military service, including exposure to 
herbicides.  

2.  The veteran's hypertension was not caused by his period 
of military service or his service-connected skin condition.  

3.  The veteran has a 10 percent rating for his tinnitus, the 
maximum rating authorized under Diagnostic Code (DC) 6260.

4.  Prior to July 13, 2006, the evidence of record did not 
show that the veteran's back disability was severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  The 
evidence did not show that his forward flexion was limited to 
30 degrees or less.  He did not have additional functional 
loss due to more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy from disuse.

5.  After July 13, 2006, the evidence did not show that the 
veteran had unfavorable ankylosis of the entire thoracolumbar 
spine.  

6.  Prior to January 13, 2004, the evidence did not show that 
the veteran had exudation or constant itching, with extensive 
lesions or marked disfigurement.  Nor did it show that  20 to 
40 percent of his entire body or 20 to 40 percent of the 
exposed areas were affected, or; that he required systemic 
therapy for a total of six weeks or more, but not constantly, 
during the past 12 month period.  

7.  After January 13, 2004, the evidence did not show that 
the veteran had ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations; or that his 
disability was exceptionally repugnant.  Nor did it show that 
more than 40 percent of his entire body or more than 40 
percent of the exposed areas are affected, or that he 
required constant or near-constant systemic therapy during 
the past 12 month period.  


CONCLUSIONS OF LAW

1.  The veteran's benign prostatic hypertrophy was not 
incurred or aggravated in service, and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

2.  The veteran's hypertension was not incurred or aggravated 
in service, and may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
chronically aggravated service connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008). 

3.  There is no legal basis for assigning a rating higher 
than 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. §4.87, Diagnostic Code 6260 (2002 and 2008); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

4.  The criteria for an initial rating higher than 20 percent 
prior to July 13, 2006 and a rating higher than 40 percent 
thereafter for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.21, 4.71a, Diagnostic Code (DC) 5295 (effective prior 
to September 23, 2002); 5295 (effective from September 23, 
2002, to September 26, 2003); 5297 (effective September 26, 
2003).  

5.  The criteria for an initial rating higher than 10 percent 
prior to January 13, 2004 and a rating higher than 30 percent 
thereafter for a skin condition have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.21, 4.118 DC 7806 (2002 and 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in June 2002 and March 2005, the RO advised the veteran 
of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued VCAA notice letters 
prior to initially adjudicating his claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

The Board notes that in July 2006 and December 2007 letters, 
the veteran was informed that disability ratings and 
effective dates would be assigned if his claims were granted.  
The July 2006 letter pertained to issues not currently on 
appeal, but included the type of notice required by the Court 
in Dingess.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).

Notice errors, such as inadequate content or timing, are 
presumed prejudicial unless VA shows that the errors did not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the veteran; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F. 3d 881 (2007).  

Since providing the veteran additional VCAA notice in July 
2006, the RO readjudicated the veteran's claims in the March 
2007 supplemental statement of the case (SSOC).  The Federal 
Circuit Court has held that a SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

After providing the second additional VCAA notice in December 
2007, RO did not readjudicate the veteran's claims.  There 
has been no reason to do so, since he has not submitted or 
identified any additional evidence in response to the VCAA 
notice.  The absence of a SSOC after issuing additional 
notice is not prejudicial because the result of such a 
readjudication on exactly the same evidence and laws 
previously considered would be identical to the previous 
adjudication.  Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).  See also Mayfield IV; Prickett, 20 Vet. App. at 376.  

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2)  based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (2007), petition for cert. filed, No. 07-1209 (S. 
Ct. Mar. 21, 2008).

With regard to the low back strain and skin condition claims, 
where the claim arose in another context, namely the veteran 
trying to establish his underlying entitlement to service 
connection, and the claim was subsequently granted and he has 
appealed a downstream issue such as the initial disability 
rating assigned, the underlying claim has been more than 
substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because its intended 
purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), service personnel 
records, VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that etiological opinions have not been 
obtained for benign prostatic hypertrophy and hypertension.  
However, the Board finds that the evidence, discussed below, 
indicates that he did not receive treatment for these 
conditions during service.  Moreover, there is no competent 
medical evidence showing or indicating a nexus between 
service and the disorders at issue.  The Board concludes that 
a remand for an examination and/or opinion is not necessary 
to decide the claims.  See 38 C.F.R.  § 3.159 (c)(4) (2008).  
As service and post-service medical records provide no basis 
to grant the claims, and provide evidence against the claims, 
the Board finds no basis for a VA examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case because there is no indication that the claimed 
conditions may be associated with his military service or 
service-connected disabilities.  

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has diagnoses for the claimed 
disorders.  

The veteran asserts that his benign prostatic hypertrophy and 
hypertension were caused by exposure to herbicides.  Diseases 
associated with exposure to certain herbicide agents used in 
support of military operations in the Republic of Vietnam 
during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6).  The following diseases are associated with 
herbicide exposure for the purposes of the presumption:  
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  The presumption does not apply in this case 
because neither condition is associated with exposure to 
herbicides.  Id.  The veteran is diagnosed with benign 
prostatic hypertrophy, not prostate cancer.  The Board will 
address service connection on a direct basis.  

Benign Prostatic Hypertrophy

The veteran's STRs do not show a diagnosis of or treatment 
for benign prostatic hypertrophy or any other prostate 
condition.  Private medical records from Dr. R. L., show that 
the veteran was diagnosed with benign prostatic hypertrophy 
in July 2000, more than 20 years after leaving the military.  
The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  VA and private medical records show treatment 
for benign prostatic hypertrophy, but they do not provide a 
link between this condition and the veteran's period of 
military service.  In the absence of an indication or link 
that his disability originated during his period of military 
service, the preponderance of the evidence is against service 
connection for benign prostatic hypertrophy.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  

Hypertension

At his July 2006 Travel Board hearing, the veteran asserted 
that his hypertension was caused by his service connected 
skin condition.  He felt that the itching from his skin 
condition made him anxious, which caused hypertension.  A 
disability can be service connected if it is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established by any increase in 
severity (i.e., aggravation) of a non-service-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease.  38 C.F.R. § 3.310(b), effective 
October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 
7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The Board is aware of the recent change in 38 C.F.R. § 3.310.  
Clearly, the new regulation is restrictive and the Board 
shall not give impermissibly retroactive effect to the new 
regulation in this case.  Since the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R.
 § 3.310 in effect before the change, which clearly favors 
the claimant.  See 38 C.F.R. § 3.310 (effective October 10, 
2006).  

There is no medical evidence of record to show that the 
veteran's hypertension was caused by his skin condition.  As 
a layperson, the veteran is competent to state that he feels 
anxious because of his skin condition symptoms.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  However, he is not 
competent to make a statement of causation, which in this 
case is a medical determination.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  In the absence of any medical 
evidence showing that his hypertension was caused by his 
service connected skin disorder, service connection cannot be 
granted on a secondary basis.  38 C.F.R. § 3.310.  The Board 
will address this claim under the theory of direct service 
connection.  

The veteran's STRs do not show any diagnosis of or treatment 
for high blood pressure in service.  He was not diagnosed 
with this condition within one year of leaving the military.  
While his VA and private medical records show treatment for 
hypertension, they do not provide a link between it and his 
period of military service.  Private medical records from Dr. 
B. E. show that he was diagnosed with hypertension in 2001, 
more than 20 years after leaving the military.  The Board 
must note the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson, 230 F.3d at 1333.  

As there is no evidence showing a link between his current 
disability from hypertension and his period of active 
service, the preponderance of the evidence is against service 
connection for hypertension.  38 U.S.C.A. § 5107(b).  The 
appeal is denied.  

Increased Evaluation Claims 

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original rating remains in controversy when 
less than the maximum available benefit is awarded).  In 
other words, the veteran's rating may be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than 
others.

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned initial disability ratings, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The veteran has not met the requirements for 
higher ratings beyond what are already assigned at any time 
since the effective date of his award.  As a result, the 
Board may not stage his ratings further for his back and skin 
conditions.   

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Tinnitus

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (Court/CAVC) held that 
the pre-1999 and pre-June 13, 2003 versions of DC 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit Court) and 
stayed the adjudication of tinnitus rating cases affected by 
the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit Court concluded the 
CAVC had erred in not deferring to VA's interpretation of its 
own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which 
limits a veteran to a single disability rating for tinnitus 
- regardless of whether the condition is unilateral 
(affecting only one ear) or bilateral (affecting both).  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran already has a 10 percent rating for his tinnitus, 
the maximum rating permissible under 38 C.F.R. §4.87, DC 
6260.  Thus, as there is no legal basis upon which to award 
separate schedular evaluations for this condition in each 
ear, his appeal must be denied as a matter of law inasmuch as 
he has failed to state a claim on which relief can be 
granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Entitlement to an Initial Disability Evaluation Higher than 
20 Percent for Low Back Strain Prior to July 13, 2006, and a 
40 Percent Evaluation Thereafter.  

As a preliminary matter, the Board notes that the veteran has 
separate evaluations for radiculopathy from L5 to S1 in both 
lower extremities.  Those ratings are not currently on 
appeal.  

During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine 
twice, effective September 23, 2002 and September 26, 2003.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002), 68 Fed. 
Reg. 51,454 (Aug. 27, 2003)(codified at 38 C.F.R. part 4).  
The amendments renumber the diagnostic codes and create a 
general rating formula for rating diseases and injuries of 
the spine.  If a law or regulation changes during the course 
of a claim or an appeal, the version more favorable to the 
veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. 
§ 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because the 
amendments discussed above have a specified effective date 
without provision for retroactive application, they may not 
be applied prior to the effective date.  As of that effective 
date, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.  

The RO addressed the previous criteria October 2003 statement 
of the case (SOC) and the amended criteria in the March 2005 
SSOC.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4. Vet. App. 
384, 392-94 (1993).  

The amendments renumber the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome, DC 5243, to be evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  The veteran does not have a 
diagnosis of intervertebral disc syndrome.  Therefore, the 
criteria for that condition do not apply.  

Prior to September 23, 2002, lumbosacral strain with 
characteristic pain on motion warranted a 10 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
a standing position warranted a 20 percent evaluation.  A 40 
percent evaluation was warranted when the disability was 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 40 percent rating is the highest available 
evaluation under DC 5295.  38 C.F.R. § 4.71a (2002).  

The regulations regarding IVDS were revised effective 
September 23, 2002.  The criteria for DC 5295 remained the 
same.  

Effective September 26, 2003, the regulations regarding 
diseases and injuries of the spine, to include intervertebral 
disc syndrome, were again revised.  Under these regulations, 
intervertebral disc syndrome can be evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. 
§ 4.25.  The new criteria apply with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.   

The veteran's back disability is evaluated under DC 5237, 
lumbosacral strain.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, a 20 percent evaluation 
is warranted when the forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
criteria for a 30 percent evaluation pertain only to the 
cervical spine and are therefore not applicable in this case.  
A 40 percent evaluation is warranted when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a.  

Ankylosis, favorable or unfavorable, is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  The veteran is able 
to move his spine, and therefore, by definition, he does not 
have ankylosis.  Therefore, the only relevant criteria for a 
40 percent evaluation under the amended criteria is whether 
the veteran's forward flexion was 30 degrees or less prior to 
the July 13, 2006 VA examination.  

Under the previous version of the rating criteria, the RO 
initially assigned the veteran's back disability a 20 percent 
evaluation under DC 5295, lumbosacral strain.  38 U.S.C.A. 
§ 4.71a (2002).  In its March 2007 SSOC, the RO increased the 
veteran's evaluation to 40 percent under the amended criteria 
in DC 5237.  38 C.F.R. § 4.71a (2008).  The effective date 
for the increase was July 13, 2006, the date of the veteran's 
VA spine examination, which showed that he met the 40 percent 
criteria.    

At a December 2002 muscles examination, the veteran was noted 
to have muscle spasm in his low back.  Ranges of motion were 
not measured.  This examination was the basis for the initial 
20 percent evaluation.  

At his January 2004 VA examination, the veteran had a forward 
flexion of 75 degrees (90 degrees is normal).  The examiner 
noted that all ranges of motion caused pain and had a further 
loss of 10 degrees during a flare up.  Even when including a 
10 degree loss of motion during a flare up, resulting in a 
forward flexion of 65 degrees, the forward flexion does not 
meet the criteria for a 40 percent evaluation under the 
amended criteria, which requires it to be 30 degrees or less.  
38 C.F.R. § 4.71a (2008).  

The examiner noted that the veteran walked with a cane.  He 
described his pain as a constant, mild to moderate, stiff, 
sharp, and stabbing pain.  During flare ups, he could not 
bend or stoop.  His gait was unsteady.  The examiner 
concluded that his activities of daily living were not 
hindered.  But, the veteran could not participate in sports, 
tolerate driving, or stand or sit for long periods of time.  
The veteran had muscle spasm and guarding, but his spinal 
contour was preserved.  No sensory deficits or muscle atrophy 
were noted.  Under the older criteria, a 40 percent 
evaluation was warranted when the disability was severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a (2002).  The January 2004 examination did 
not show severe disability or that the veteran met any of the 
other criteria for a 40 percent evaluation.  

In January 2005, the veteran underwent a VA spine 
examination.  His forward flexion was 70 degrees.  The 
examiner noted that the veteran would have further loss of 10 
degrees during a flare up.  His forward flexion, even during 
a flare-up does not meet the criteria for a 40 percent 
evaluation under the amended criteria, which requires it to 
be 30 degrees or less.  38 C.F.R. § 4.71a (2008).  

The examiner also noted the presence of muscle spasm and 
guarding, though it did not affect his spinal contour, which 
was normal.  He did not have postural abnormalities.  The 
results of the January 2005 did not show that the veteran's 
disability met the criteria for a 40 percent evaluation under 
the older criteria, because the results of the examination do 
not show severe disability with loss of lateral motion, 
marked limitation of motion in a standing position, or 
abnormal mobility.  38 C.F.R. § 4.71a (2002).  

In July 2006, the veteran underwent a VA spine examination.  
The examiner noted that the veteran had genitourinary 
problems that were not related to his back disability.  The 
veteran's forward flexion was 45 degrees, with pain from 40 
to 45 degrees.  The examiner found that the veteran's forward 
flexion was reduced to 30 degrees due to pain on movement.  
This examination was the basis for the increase to 30 
percent.  The examiner denied ankylosis.  As a result, the 
veteran's back disability does not meet the criteria for a 50 
percent evaluation, which requires unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2008).  

The medical evidence of record does not show that, prior to 
July 13, 2006, the veteran was entitled to a 40 percent 
evaluation under the older or amended criteria.  At no point 
prior to July 13, 2006 did the evidence show that the 
veteran's forward flexion was 30 degrees or less, even when 
factoring in additional loss of motion during flare ups or 
due to painful motion.  Therefore, the veteran is not 
entitled to a 40 percent evaluation under the amended 
criteria prior to July 13, 2006.  38 C.F.R. § 4.71a (2008).  

Additionally, the veteran is not entitled to a 40 percent 
evaluation under the older criteria prior to July 13, 2006.  
As discussed above, the medical evidence of record did not 
show that his back disability was severe, that he had listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Prior 
to July 13, 2006, the veteran's forward bending (flexion) was 
limited to, at worst, 70 degrees, which represents a 20 
degree loss of motion.  Even during a flare up, his 
limitation of motion was 60 degrees, which is not severe 
enough to be a marked limitation.  Additionally, no examiner 
found loss of lateral motion.  Therefore, he is not entitled 
to a 40 percent evaluation under the older criteria prior to 
July 13, 2006.  38 C.F.R. § 4.71a (2002).  

Since a 40 percent evaluation is the highest evaluation 
available under DC 5295, the remaining issue at hand is 
whether the veteran is entitled to a 50 percent evaluation 
under DC 5237 after July 13, 2006.  As discussed above, by 
definition, the veteran does not have favorable or 
unfavorable ankylosis of his spine.  In fact, a VA examiner 
specifically denied that he had ankylosis at the July 2006 
examination.  Therefore, his disability does not meet the 
criteria for a 50 percent evaluation under the amended 
criteria because it requires that he have unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a (2008).  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable when addressing the older criteria set forth in DC 
5295 after July 13, 2006, because 40 percent is the highest 
available evaluation.  38 C.F.R. § 4.71a (2002).  

At his January 2004 VA examination, the veteran reported pain 
throughout all ranges of motion.  The examiner did not 
address whether he had additional functional loss due to 
painful motion or other factors set forth in DeLuca.  

Physical therapy records from April 2004 show that the 
veteran had painful motion on forward bending.  He felt 
better during his physical therapy sessions, but complained 
of pain on the day following treatment.  J. C., his physical 
therapist, thought that he had fair rehabilitation potential.  

At his January 2005 VA examination, the examiner found that 
the veteran could not endure repetitive movement of his spine 
during a flare-up.  The veteran had painful motion, and 
grimaced during range of motion testing from 60 to 90 degrees 
of forward flexion.  The examiner estimated that the veteran 
lost 10 degrees of each type of motion during a flare up.  

In July 2006, the veteran reported flare ups that lasted for 
two to three days every one or two months.  The examiner 
found that the veteran had moderate fatigue, mild decreased 
motion, and mild weakness in his left leg.  The veteran had 
no atrophy or guarding, but had mild pain on motion and 
tenderness.  

Since there is no objective evidence showing that the veteran 
has sufficient weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse to cause listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, he is not entitled to an 
additional 10 percent increase in his disability rating under 
the older criteria prior to July 13, 2006.  38 C.F.R. 
§§ 4.40, 4.45, 4.71a; see also DeLuca, 8 Vet. App. at 206.  

As discussed above, at his July 2006 examination, the 
veteran's forward flexion was reduced to 30 degrees due to 
pain on movement.  This was the basis for the increase to 40 
percent, as the DeLuca factors reduced his forward flexion to 
meet the criteria for a 40 percent evaluation under the 
amended DC 5237.  38 C.F.R. § 4.71a.  There is no objective 
evidence showing that the veteran has sufficient weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy from disuse to 
replicate the effects of ankylosis.  He is not entitled to an 
additional 10 percent increase in his disability rating under 
the amended criteria after July 13, 2006.  38 C.F.R. §§ 4.40, 
4.45, 4.71a; see also DeLuca, 8 Vet. App. at 206

In conclusion, the overall disability picture does not more 
nearly approximate the criteria for a 40 percent evaluation 
under DC 5295 or DC 5237 prior to July 13, 2006, or a 50 
percent evaluation under DC 5237 after that date.  38 C.F.R. 
§ 4.7.  

Entitlement to an Initial Disability Evaluation Greater than 
10 Percent for a Skin Disorder Prior to January 13, 2004, and 
a 30 Percent Evaluation Thereafter

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2008), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders, such as the 
veteran's xerotic dermatitis.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  Therefore, the Board will evaluate the 
veteran's claim under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations.  
However, the VA's Office of General Counsel determined in an 
opinion that the amended rating criteria, if favorable to the 
claim, can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  See VAOGCPREC 3-00 (Apr. 10, 2000).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected xerotic dermatitis, currently 
evaluated under DC 7806, dermatitis or eczema.  38 C.F.R. 
§ 4.118.  

The RO addressed the previous and amended criteria in the 
October 2003 SOC.  Therefore, the Board may also consider 
these amendments without first determining whether doing so 
will be prejudicial to the veteran.  Bernard v. Brown, 4. 
Vet. App. 384, 392-94 (1993).  

Under the older criteria, a 10 percent evaluation was 
warranted under DC 7806 when there was exfoliation, 
exudation, or itching, if it involved an exposed surface or 
extensive area.  A 30 percent evaluation was warranted when 
there was exudation or constant itching, with extensive 
lesions or marked disfigurement.  A 50 percent evaluation was 
warranted with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations; or, if the 
disability was exceptionally repugnant.  38 C.F.R. § 4.118 
(2002).  

Under the amended criteria, a 10 percent evaluation is 
warranted when at least 5 percent, but less than 20 percent 
of the entire body is affected; or at least 5 percent, but 
less than 20 percent of exposed areas were affected; or, the 
veteran used intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12 month 
period.  A 30 percent evaluation was warranted when 20 to 40 
percent of the entire body or 20 to 40 percent of the exposed 
areas are affected; or, the veteran requires systemic therapy 
for a total of six weeks or more, but not constantly, during 
the past 12 month period.  A 60 percent evaluation is 
warranted when more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected; or, 
constant or near-constant systemic therapy was required 
during the past 12 month period.  38 C.F.R. § 4.118 (2008).  
The criteria in DC 7806 provide an option to rate the 
disability under disfigurement of the head, face, or neck (DC 
7800), or scars (DCs 7801 through 7805), depending on the 
predominant disability.  

The Board finds that application of DCs 7802, 7803, and 7804 
are not favorable to the veteran because the highest 
evaluation under each of these codes is 10 percent.  
38 C.F.R. § 4.118.  As discussed below, the veteran's xerotic 
dermatitis is not located on his head, face, or neck.  
Therefore DC 7800 is not for application.  Finally, there is 
no evidence that the veteran's skin condition causes 
limitation of motion of the affected parts to warrant 
application of DC 7805.  The Board finds that the criteria 
set forth in DC 7806 are the most favorable to the veteran, 
and that his disability does not need to be rated under DCs 
7800 through 7805.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  

The veteran underwent a VA skin examination in November 2002.  
He reported itchy skin lesions on his hands, arms, axilla, 
and groin area.  His hands itched so badly that he sometimes 
scratched himself until he bled.  He used unspecified topical 
medications for relief.  He complained of pruritis and pain.  
The skin condition was located on both inguinal areas and the 
dorsal aspect of his feet.  He had dry skin and fine scaling.  
He was diagnosed with tinea cruris, tinea pedis, and xerosis.  
This examination was the basis for the initial grant of a 10 
percent evaluation because the veteran had itching and fine 
scaling involving an exposed surface or extended area.  

The November 2002 examination does not support a 30 percent 
evaluation under the old or new criteria.  Although the 
veteran reported itching, neither he nor the examiner 
described it as constant itching.  The examiner did not find 
exudation.  The examiner's observations upon examination did 
not show extensive lesions or marked disfigurement.  
38 C.F.R. § 4.118 (2002).  The examination sheet instructed 
the physician to take photographs if disfigurement was 
present, and none were taken.  

The November 2002 examination also does not discuss what 
percentage of the veteran's entire body or exposed areas were 
affected by the skin condition, and did not specify what 
types of topical ointments he used.  Therefore, there is no 
evidence to show that 20 to 40 percent of his entire body, or 
20 to 40 percent of his exposed areas were affected, and 
there was no evidence to show that he used systemic therapy.  
38 C.F.R. § 4.118 (2008).  Aside from the November 2002 VA 
examination, there is no medical evidence of record that is 
pertinent to his claim.  Reviewing the evidence, the Board 
finds that the overall disability picture for the veteran's 
skin condition does not more closely approximate a 30 percent 
rating prior to January 13, 2004.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence is against this 
claim.  38 C.F.R. § 4.3.  

In January 2004, the veteran underwent a second VA 
examination.  He reported using topical clobetasol, a 
corticosteroid, twice daily during flare ups for 2 to 3 weeks 
per episode, every two to three months.  The veteran had dry 
skin on his upper and lower extremities, feet, and trunk.  He 
had dry, slightly scaly, slightly lichenified patches of skin 
on the dorsal aspects of both feet and ankles.  The examiner 
concluded that 40 percent of his exposed body area was 
affected by the skin condition, and 80 percent of his entire 
body was affected.  He was diagnosed with xerosis and xerotic 
eczema of the feet.  This examination was the basis for 
increasing his evaluation from 10 percent to 30 percent, 
effective January 13, 2004.  The examiner found that 80 
percent of the veteran's entire body was affected.  However, 
the two medical opinions discussed below contradict this 
statement, and one of the opinions was made by the same 
physician who conducted the January 2004 examination.  Since 
the results from this examination are contradicted by an 
examination taken 13 months later, and later contradicted by 
the same examiner who wrote the January 2004 examination 
report, the Board finds that the January 2004 report is 
entitled to less probative weight than the February 2005 and 
July 2006 reports.  

In July 2004, the physician who performed the January 2004 
skin examination wrote an addenda to the report clarifying 
why the veteran was diagnosed with xerosis and xerotic 
eczema.  The addenda does not contain information relevant to 
the veteran's disability evaluation.  

Private records from Dr. C. C. show that in January 2004, he 
was prescribed clobetasol, a corticosteroid.  He had cracked, 
dry skin on his legs and the dorsal area of both feet.  Dr. 
C. C. had been treating the veteran since 2002, and diagnosed 
him with tinea cruris, which cleared after 2 weeks.  The 
private records do not provide a basis for an increase to 50 
percent under the older criteria because they do not show 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations; or, if the disability was 
exceptionally repugnant.  38 C.F.R. § 4.118 (2002).  The 
private records do not provide a basis for an increase to 60 
percent under the new criteria because Dr. C. C. did not 
comment as to what percentage of the veteran's body was 
affected by the skin condition or with what frequency or 
duration the veteran used the clobetasol.  38 C.F.R. § 4.118 
(2008).  

In February 2005, the veteran underwent a third VA skin 
examination.  The veteran had a prescription for clobetasol 
ointment, a corticosteroid, to be used twice daily.  Neither 
the veteran nor the examiner specified the frequency or 
duration of use of the corticosteroid.  The skin condition 
was present in the form of dry, ichthyotic, hyperpigmented, 
scaly plaques on the legs and arms, affecting about 40 
percent of the veteran's entire body.  The examiner did not 
comment as to what percent of the veteran's exposed areas 
were affected.  He was diagnosed with senile xerosis and 
ichthyotic vulgaris.  The examiner did not find ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations; or, that the disability was exceptionally 
repugnant.  38 C.F.R. § 4.118 (2002).  Therefore, the 
examination does not serve as a basis for a 50 percent 
evaluation under the older criteria.  The results from the 
examination do now show that more than 40 percent of the 
veteran's entire body or more than 40 percent of exposed 
areas were affected, or that he used systemic therapy 
constantly or near-constantly.  38 C.F.R. § 4.118 (2008).  
Therefore, the examination report does not serve as a basis 
for a 60 percent evaluation under the amended criteria.  

In July 2006, the veteran underwent a fourth VA skin 
examination.  The physician who examined him was the same one 
who examined him in January 2004.  At the time of the 
examination, the veteran used Claritin tablets and 
hydrocortisone lotion, a corticosteroid, as needed.  The 
frequency or duration of use was not reported.  The veteran 
reported having lesions once every one or two months.  He 
described the occurrence of blisters, hives, itching, and 
rashes as "intermittent."  The physician found that the 
systemic symptoms associated with the skin condition were 
fatigue and irritability as a result of lack of sleep, since 
the veteran reported being kept awake by itching.  Upon 
examination, the veteran had dry, scaly, hyperpigmented 
patches of skin on his arms and legs, groin, and both feet.  
The examiner found that greater than 5 percent, but less than 
20 percent of the veteran's exposed areas were affected, and 
that between 20 percent and 40 percent of his entire body was 
affected.  He was diagnosed with papular urticaria (by 
history), xerosis, xerotic eczema, tinea cruris, and tinea 
pedis.  The examiner found that the veteran's skin condition 
limited his ability to retain employment because dry skin is 
more sensitive and more prone to itchiness than normal skin. 

The July 2006 report, which was authored by the same 
physician who examined the veteran in January 2004, does not 
support a higher evaluation under the older or amended 
criteria.  While the examiner found that the veteran had 
systemic manifestations (fatigue and irritability), there was 
no evidence of ulceration or extensive exfoliation.  
Therefore, the veteran is not entitled a 50 percent 
evaluation under the older criteria.  The results from the 
examination do not show that more than 40 percent of the 
veteran's entire body or more than 40 percent of exposed 
areas were affected, or that he used systemic therapy 
constantly or near-constantly.  38 C.F.R. § 4.118 (2008).  
Therefore, he is not entitled to a 60 percent evaluation 
under the amended criteria.  

Overall, the Board finds that the medical evidence of record 
from January 13, 2004, onward, does not support a higher 
evaluation.  While the examiner found that 80 percent of the 
veteran's entire body was affected by his skin condition in 
January 2004, an examination performed 13 months later made 
no similar findings.  Additionally, the same examiner who 
made this conclusion found that only between 20 and 40 
percent of his entire body was affected when the veteran was 
examined in July 2006.  When weighing the February 2005 and 
July 2006 opinions against the January 2004 opinion, the 
Board finds that the January 2004 opinion is not entitled to 
as much probative weight.  Reviewing the evidence, the Board 
finds that the overall disability picture for the veteran's 
skin condition does not more closely approximate a 50 percent 
rating under the older criteria or a 60 percent rating under 
the amended criteria after January 13, 2004.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence is against 
this claim.  38 C.F.R. § 4.3.  

Extraschedular Consideration 

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.  

The veteran's symptoms of his back and skin conditions cause 
impairment in occupational functioning.  Such impairment is 
contemplated by the rating criteria, which reasonably 
describe his disabilities.  The Board finds no reason to 
refer the case to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 337 (1995).


ORDER

Service connection for benign prostatic hypertrophy is 
denied.  

Service connection for hypertension is denied.  

The claim for a rating higher than 10 percent for tinnitus is 
denied.  

An initial disability evaluation higher than 20 percent prior 
to July 13, 2006, and an evaluation higher than 40 percent 
thereafter for lumbosacral strain is denied.  

An initial disability evaluation higher than 10 percent prior 
to January 13, 2004, and an evaluation higher than 30 percent 
thereafter for a skin condition is denied.  


REMAND

In December 2002, the veteran underwent a VA eye examination 
where he reported difficulty reading without eyeglasses.  The 
examiner diagnosed him with senile, immature cataracts in 
both eyes, but did not opine as to the etiology of the 
veteran's eye condition.  

At his July 2006 Travel Board hearing, the veteran testified 
that he was cleaning on his ship and a foreign object fell 
into his eye and was subsequently removed during sick call.  
He stated that since then, he had runny, painful eyes.  

The veteran's STRs show treatment for eye problems.  In April 
1964, two small paint chips were removed from his right eye.  
He complained of eye pain again later that month.  In July 
1968, the veteran complained of left eye pain and itching.  
In December 1969, he complained of burning eye pain in both 
eyes.  In April 1970, he was treated for eye fatigue.  In 
August 1976, he reported right eye pain.  Finally, at his 
November 1978 separation physical, the veteran reported 
dizziness, and the examiner stated that it was due to "eye 
trouble" two years prior.  The Board finds that the veteran 
was treated for eye problems multiple times in service, and 
that the post-service medical record is insufficient to 
decide the claim.  Therefore, a remand is necessary so that 
the veteran may undergo a VA eye examination and a physician 
can provide an opinion as to the etiology of his eye 
condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  The RO should schedule the veteran 
for a VA eye examination to obtain a 
medical nexus opinion indicating whether 
it is at least as likely as not that his 
eye condition is attributable to his 
military service.  

The examiner should also provide specific 
diagnoses for these conditions.  

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinions, whether 
favorable or unfavorable.  If the 
examiner cannot provide the requested 
opinions without resorting to 
speculation, he or she should expressly 
indicate this.

The claims folder, including the service 
treatment records, must be made available 
to the examiner, who must state whether 
it was reviewed in conjunction with the 
examination.  

The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  

2.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


